Exhibit 10.32 People’s Republic of China Printed by the Ministry of Land Resources of the People’s Republic of China Mining permits (copy) Mining area inflection point coordinates: Permit#: 3707820880007 X Y Ownership of mining right: Zhucheng City Ziyang Ceramic Co., Ltd. A: 397358220734326 Address: Zhucheng city, Huang Hua Town Zhu Pan San Village B: 397358020734228 Mine Name: Zhu Pan San Village Clay Quarry C: 397348820734226 Economic Type: private enterprise D: 397350220734327 Minerals to be mined: Mining method:Open-pit mining Production scale: 20000 cubic meter per year Mining depth: 12Meters Mining area: 8000 square meter Validity: 6 years from 2008/08/01 to 2014/07/31 Stamped by Zhucheng City Office of Mineral Resources Management Mining Registration Seal 2008/08/03
